     Case 2:20-cv-00639-RFB-BNW Document 53 Filed 08/04/20 Page 1 of 6



 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                 ***
 7                                                         Case No. 2:20-cv-00639-RFB-BNW
      MARCELL WILLIAMS
 8                                         Plaintiff(s),                    ORDER
 9           v.
10    WARDEN OF SOUTHERN DESERT
      CORRECTIONAL CENTER, et al
11
12
                                         Defendant(s).
13
14
            I.     INTRODUCTION
15
            Before the Court is Plaintiff Marcell Williams’s Motion for Temporary Restraining Order
16
     and Motion for Order to Show Cause. ECF Nos. 46, 47. For the following reasons, the Court denies
17
     both motions.
18         II.     PROCEDURAL BACKGROUND
19
             Plaintiff began this case when he filed a complaint and accompanying motion for a
20
     preliminary injunction and temporary restraining order on April 3, 2020. ECF No. 1. The
21
22   complaint brought an Eighth Amendment deliberate indifference claim based on what Plaintiff

23   alleged was the failure on the defendants’ part to implement sanitizing and testing protocols to
24   mitigate the spread of the novel coronavirus in the Southern Desert Correction Center (“SDCC”),
25
     where Plaintiff is currently incarcerated. Id. On April 16, 2020, the Court held a hearing on the
26
     emergency motions and denied the motions after Defendants submitted a notice of compliance
27
28   with the Court. ECF Nos. 13, 14. The Court also ordered Defendants to file under seal notices
     Case 2:20-cv-00639-RFB-BNW Document 53 Filed 08/04/20 Page 2 of 6



 1   informing the Court of any positive tests for the novel coronavirus at any Nevada Department of
 2   Corrections facility. The Court screened Plaintiff’s complaint on June 5, 2020. On July 24, 2020,
 3
     Plaintiff filed a second motion for temporary restraining order and motion for order to show cause.
 4
     Defendants filed a response on July 29, 2020. ECF No. 49. This written order now follows.
 5
 6          III.    FACTUAL BACKGROUND

 7          Plaintiff Marcell Williams is currently incarcerated at SDCC. He alleges as follows in his
 8   second motion for a temporary restraining order: Plaintiff is currently housed at SDCC in Unit 8,
 9
     a lockdown unit. On July 11, 2020, an inmate who stays in the cell next to Williams was informed
10
     that he had tested positive for the novel coronavirus. Plaintiff overheard the conversation.
11
12   Although he and the inmate who tested positive do not share the same sleeping quarters, they do

13   live in the same unit, share the same phone, showers and other “germ-carrying amenities.”
14   Corrections officers did not start disinfecting the phone until Monday, July 13, 2020 and only do
15
     so when reminded. Plaintiff had been informed that every night since the other inmate tested
16
     positive, nurses are supposed to come and check if any inmates have symptoms. But as of July 19,
17
18   2020 no nurses had come to observe inmates’ symptoms. Plaintiff             saw prison staff deny

19   temperature checks and fail to respond to “man downs” by inmates who appeared to be sick on the
20   basis that they had no authority to do temperature checks. Plaintiff alleges that a correctional
21
     officer told him that Associate Warden James Scully told another correctional officer not to inform
22
     his coworkers that he had tested positive. Plaintiff further alleges that he has been in contact with
23
24   several individual correctional officers who have tested positive for the novel coronavirus or been

25   in contact with infected individuals. On July 15, 2020, Plaintiff filed a grievance in which he asked
26   why no one else in his wing had been tested for the virus in light of his neighbor’s positive
27
     coronavirus test. The grievance response stated that medical was “currently waiting for approval
28



                                                     -2-
     Case 2:20-cv-00639-RFB-BNW Document 53 Filed 08/04/20 Page 3 of 6



 1   to test the entire unit,” and that “as soon as we get the ok everyone in the unit will be tested.” Pl.’s
 2   Mot. TRO at 8. On July 17, 2020, Plaintiff submitted an emergency grievance in which he noted
 3
     that no other inmates had been tested in light of the individual’s positive coronavirus test, and that
 4
     the unit had not yet been deep cleaned. In response, the prison responded that this was “not an
 5
 6   emergency grievance,” that Plaintiff had been “given cleaning supplies to keep [his] cell clean,”

 7   that a doctor’s order was necessary in order to receive a COVID-19 test, and that a doctor would
 8   be on duty until July 29, 2020. Plaintiff also attached declarations from other inmates, including
 9
     the inmate who tested positive for the novel coronavirus, stating that no coronavirus testing had
10
     occurred since an inmate tested positive on July 11, 2020. Plaintiff now seeks a restraining order
11
12   that would order Defendants to provide appropriate medical care at all times. Pl.’s Mot. TRO 2.

13   Plaintiff specifically asks that Defendants “arrange for all exposed inmates to be tested as protocol
14   [sic] any time [that they are] exposed to [a] hazardous person.”
15
             IV.     LEGAL STANDARD
16
             The analysis for a temporary restraining order is “substantially identical” to that of a
17
18   preliminary injunction. Stuhlbarg Intern. Sales Co, Inc. v. John D. Brush & Co., Inc., 240 F.3d

19   832, 839 n.7 (9th Cir. 2001).
20           A preliminary injunction is “an extraordinary remedy that may only be awarded upon a
21
     clear showing that the plaintiff is entitled to such relief.” Winter v. Natural Res. Def. Council, Inc.,
22
     555 U.S. 7, 22 (2008). To obtain a preliminary injunction, a plaintiff must establish four elements:
23
24   “(1) a likelihood of success on the merits, (2) that the plaintiff will likely suffer irreparable harm

25   in the absence of preliminary relief, (3) that the balance of equities tips in its favor, and (4) that
26   the public interest favors an injunction.” Wells Fargo & Co. v. ABD Ins. & Fin. Servs., Inc., 758
27
     F.3d 1069, 1071 (9th Cir. 2014), as amended (Mar. 11, 2014) (citing Winter, 555 U.S. 7, 20
28



                                                      -3-
     Case 2:20-cv-00639-RFB-BNW Document 53 Filed 08/04/20 Page 4 of 6



 1   (2008)). A preliminary injunction may also issue under the “serious questions” test. Alliance for
 2   the Wild Rockies v. Cottrell, 632 F.3d 1127, 1134 (9th Cir. 2011) (affirming the continued viability
 3
     of this doctrine post-Winter). According to this test, a plaintiff can obtain a preliminary injunction
 4
     by demonstrating “that serious questions going to the merits were raised and the balance of
 5
 6   hardships tips sharply in the plaintiff’s favor,” in addition to the other Winter elements. Id. at 1134-

 7   35 (citation omitted).
 8            V.       DISCUSSION
 9
              The Court denies Plaintiff’s motions for a temporary restraining order and order to show
10
     cause because the Court does not find that Plaintiff has a likelihood of success on the merits. 1
11
12            The “treatment a prisoner receives in prison and the conditions under which he is confined

13   are subject to scrutiny under the Eighth Amendment.” Helling v. McKinney, 509 U.S. 25, 31
14   (1993). To challenge the conditions of confinement under the Eighth Amendment, a plaintiff must
15
     meet both an objective and subjective test. Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000).
16
     The objective prong requires a plaintiff to show a condition that is sufficiently serious to form the
17
18   basis for an Eighth Amendment violation. Id. When the issue is current exposure to a risk of

19   future harm, the subjective prong requires the plaintiff to show that the prison official was aware
20   of a serious risk of substantial harm. Parsons v. Ryan, 754 F.3d 657, 677 (9th Cir. 2014).                         A
21
     prisoner who is not currently suffering from serious medical needs may state a claim under the
22
     Eighth Amendment by alleging facts sufficient to show that defendants are, with deliberate
23
24   indifference, exposing him to conditions that pose an unreasonable risk of serious damage to his

25   future health. Helling, 509 U.S. at 35. If the Court finds that the Eighth Amendment's subjective
26
27            1
               Defendants argue that Plaintiff has failed to exhaust administrative remedies. The Prison Litigation Reform
     Act (“PLRA”) requires that before bringing a Section 1983 action, a prisoner must exhaust all available administrative
28   remedies. 42 U.S.C. § 1997e(a). The Court declines to decide this issue now as the Court finds that Plaintiff has not
     demonstrated a likelihood of success on the merits independent of the question of exhaustion.


                                                             -4-
     Case 2:20-cv-00639-RFB-BNW Document 53 Filed 08/04/20 Page 5 of 6



 1   and objective requirements are satisfied regarding a current and ongoing significant risk of serious
 2   harm to future health, it may grant appropriate injunctive relief. Farmer, 511 U.S. at 846. Prison
 3
     officials who know of a substantial risk to an inmate's health and safety are liable only if they
 4
     respond unreasonably to the risk, even if the harm ultimately is not averted. Farmer, 511 U.S. at
 5
 6   844; Peralta v. Dillard, 744 F.3d 1076, 1084-85 (9th Cir. 2014) (en banc).

 7          In response to Plaintiff’s allegations, Defendants explain that in consultation with the
 8   Medical Director of the Nevada Department of Corrections and consistent with Centers for Disease
 9
     Control (CDC) guidelines, it was determined that the medically prudent decision was to test only
10
     inmates in the unit who exhibited symptoms consistent with a COVID-19 infection. ECF No. 49-
11
12   2, Decl. of Miguel Forero, Disease Control Specialist, Department of Corrections, at ¶ 8.

13   Defendants explain that Plaintiff’s unit is a lockdown unit in which there is very little social
14   interaction among the inmates outside of their individual cells. Id. Defendants also explain that
15
     after following these guidelines, three inmates with symptoms of COVID-19 were tested between
16
     July 20, 2020 and July 22, 2020, and all three tested negative. Id. Defendants have also completed
17
18   testing of every inmate under custody of the Nevada Department of Corrections, and SDCC

19   inmates would have been tested on either June 15, 2020 or June 16, 2020. Id. at ¶ 9. The Nevada
20   Department of Corrections will do another round of mandatory testing of all inmates beginning in
21
     August 2020, with a goal of testing every inmate at each institution from August 2020 through
22
     February 2021. Id. at ¶ 14.
23
24          Defendants also refer to documents previously submitted to the Court in opposition to

25   Plaintiff’s last emergency motion, which note that all inmates have access to cleaning supplies and
26   lists in detail SDCC’s current sanitizing protocols. Given Defendants’ explanation of their
27
     response to the positive inmate test at SDCC, the Court cannot conclude that Defendants have been
28



                                                    -5-
     Case 2:20-cv-00639-RFB-BNW Document 53 Filed 08/04/20 Page 6 of 6



 1   deliberately indifferent to the risk of COVID-19 infection at SDCC. While Plaintiff may disagree
 2   with Defendants’ decision to not automatically test any inmate within the same unit where the
 3
     positive inmate was located, the Court does not find that such disagreement warrants the granting
 4
     of the injunctive relief that Plaintiff seeks.
 5
 6           The Court acknowledges that it cannot be certain that every correctional officer and NDOC

 7   employee within SDCC is strictly following the protocols that NDOC has developed as evidenced
 8   by its filings in this and related cases. But this lack of certainty does not authorize the Court to
 9
     micromanage the NDOC’s coronavirus response, which Plaintiff seems to want the Court to do.
10
11           VI.     CONCLUSION
12           IT IS THEREFORE ORDERED that Plaintiff Marcell Williams’s Motion for Temporary
13   Restraining Order (ECF No. 46) and Plaintiff Marcell Williams’s Motion for Order to Show Cause
14   (ECF No. 47) are DENIED.
15
16           DATED August 3, 2020.
17
                                                            __________________________________
18                                                          RICHARD F. BOULWARE, II
                                                            UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28



                                                      -6-
